Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 1/29/2021 is acknowledged.
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the impeller encapsulates a substantial entirety of the exterior side surface” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claims 11-12 recites the limitation "substantially" and “substantial”, which is unclear.  It is unclear what is meant by the term substantially and substantial in context to the claimed language. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 fails to further limit claim 1 as the limitation of claim 2 is recited in both claim 1 and 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2009/0062020 (Edwards).

Regarding claim 14, Edwards teaches: 
an electric motor (element 26, Fig. 1) comprising a rotatable output shaft (element 40, Fig. 2); 
a pump housing (element 18, fig. 1) having an inlet (element 22) and an outlet (element 24); 
a shaft (element 46) mounted on the pump housing; and
 an impeller assembly comprising: a bushing (element 48, Fig. 2) mounted for rotation on the shaft and comprising a food-grade material (PTFE with carbon filler is a food grade material and Edwards’ pump is designed to operate in food environments) having a maximum operating temperature of at least about 500°F (PTFE Carbon has a material property of max service Temp. = 5000F, see NPL “DMH”).; and 
an impeller (element 34, Fig. 2) comprising a body and a plurality of blades (element 76) attached to the body, wherein: the impeller is mounted on the bushing (as shown in fig. 3), the impeller is coupled the output shaft of the electric motor so that the output shaft is operable to impart rotation to the impeller when the output shaft rotates (Par. 1); and the impeller is configured to pump the fluids between the inlet and the outlet of the housing as the impeller rotates (Par. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2009/0062020 (Edwards), in view of U.S. Publication 2003/0026718 (Dziver).

Regarding claim 1, Edwards teaches an electric motor (element 26, fig. 1) comprising a rotatable output shaft (element 40, Fig. 2); 
a pump housing (element 18, fig. 1) having an inlet (element 22) and an outlet (element 24); 
a shaft (element 46) mounted on the pump housing; and 
an impeller assembly comprising: a bushing (element 48, fig. 2) mounted for rotation on the shaft 
Edwards does not teach wherein the bushing comprises a resin-impregnated, carbon-graphite material.
However, Edwards does teach a bushing comprising a resin-impregnated (ETFE or PTFE are synthetic resins) with carbon fills.
(“Sleeve 64 and outer shell 74 are comprised of ETFE having a 20% carbon fill. However, in other embodiments, outer shell 74 and sleeve 64 are comprised of other high-strength, corrosion-resistant polymeric materials such as polytetrafluoroethylene (PTFE). Carbon fills or other such similar additives are included within sleeve 64 and shell 74 to enhance strength to prevent shearing of anti-rotation grip 80 during loading.”) – par. 22

Dziver teaches a pump bushing that comprises a carbon graphite filled polytetrafluoroethylene (PTFE) (par. 27).
It is well known in the art that graphite filled PTFE greatly improves wear resistance. Graphite filled PTFE also exhibits great self-lubricating properties. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Edwards with the teaching of Dziver to use a graphite-filled PTFE bushing. Doing so provides a bushing that exhibits great self-lubricating properties.
 
Edwards further teaches an impeller (element 34) comprising a body and a plurality of blades (element 76) attached to the body, wherein: the impeller is mounted on the bushing (as shown in fig. 3), the impeller is magnetically coupled (magnetically coupled by element 70 and element 44) the output shaft of the electric motor so that the output shaft is operable to impart rotation to the impeller when the output shaft rotates (Par. 1); and the impeller is configured to pump the fluids between the inlet and the outlet of the housing as the impeller rotates.

Regarding claim 2, Edwards as modified above teaches wherein the impeller is magnetically coupled to the output shaft of the electric motor (magnetically coupled by element 70 and element 44).

Regarding claim 3, Edwards as modified above teaches a magnet (element 44) mechanically coupled to the output shaft (as shown in fig. 2) of the electric motor so that the electric motor is operable to rotate the magnet; wherein the impeller assembly further comprises a magnetic sleeve (element 74, Fig. 3) mounted on the impeller and positioned within a magnetic field of the magnet so that the magnet is operable to impart rotation to the impeller assembly (par. 1).

Regarding claim 4, Edwards as modified above teaches the impeller comprises a plastic material (“Impeller 34 is comprised of a fiber reinforced plastic such as a mixture of polyacrylonitrile (PAN) carbon fiber and ETFE.” Par. 15).

Regarding claim 5, Edwards as modified above teaches wherein the bushing is substantially cylindrical (as shown in fig. 3).


Regarding claim 7, Edwards as modified above teaches the bushing has a substantially cylindrical internal passage (as shown in Fig. 3) extending between a forward and a rearward end of the bushing (see annotated Fig. 3), and the passage is configured to receive the shaft (element 46, Fig. 2).

    PNG
    media_image1.png
    626
    777
    media_image1.png
    Greyscale

Annotated Figure 3

Regarding claim 9, Edwards as modified above teaches the resin-impregnated, carbon-graphite material is a food grade material (PTFE as commonly known as ‘Teflon’ is a food grade material even with the carbon-graphite material added).

Regarding claim 10, Edwards as modified above teaches the resin-impregnated, carbon-graphite material has a maximum operating temperature of at least about 500°F (PTFE Graphite has a material property of max service temp. = 5000F, see NPL “DMH”).

Regarding claim 11, Edwards as modified above teaches the bushing has a substantially cylindrical exterior side surface, and the impeller encapsulates at least a portion of the exterior side surface (as shown in fig. 3, Impeller 34 encapsulates bushing 48).

Regarding claim 12, Edwards as modified above teaches the impeller encapsulates a substantial entirety of the exterior side surface (as shown in fig. 3).

Regarding claim 13, Edwards as modified above teaches wherein the impeller (element 34) is separated from the shaft (element 46) by the bushing (element 46, Fig. 2).

Regarding claim 15, Edwards teaches the pump assembly of claim 14.
Edwards does not teach wherein the bushing comprises a resin-impregnated, carbon-graphite material.
However, Edwards does teach a bushing comprising a resin-impregnated (ETFE or PTFE are synthetic resins) with carbon fills.
(“Sleeve 64 and outer shell 74 are comprised of ETFE having a 20% carbon fill. However, in other embodiments, outer shell 74 and sleeve 64 are comprised of other high-strength, corrosion-resistant polymeric materials such as polytetrafluoroethylene (PTFE). Carbon fills or other such similar additives are included within sleeve 64 and shell 74 to enhance strength to prevent shearing of anti-rotation grip 80 during loading.”) – par. 22

Dziver teaches a pump bushing that comprises a carbon graphite filled polytetrafluoroethylene (PTFE) (par. 27).
It is well known in the art that graphite filled PTFE greatly improves wear resistance. Graphite filled PTFE also exhibits great self-lubricating properties. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Edwards with the teaching of Dziver to use a graphite-filled PTFE bushing. Doing so provides a bushing that exhibits great self-lubricating properties.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2009/0062020 (Edwards), in view of U.S. Publication 2003/0026718 (Dziver), in further view of U.S. Patent 4,812,108 (Kotera).
Regarding claim 6, Edwards as modified above teaches the pump of claim 5. 
Edwards does not teach wherein the bushing has a chamfered surface positioned between a side surface and a forward end of the bushing.
Kotera teaches a bearing where the edge is chamfered (see fig. 10 by element 42). 
However, the limitation of claim 6 is old and is well known in the art of mechanical design that a chamfered surface removes sharp edges to improve the safety of the part (burrs from machined parts) and also prevents damage to the edges of the bearing. This also aides in assembly with interference fit parts. Therefore, it would have been obvious to one of ordinary skill before the effective filling date to have modified Edwards by providing a chamfered edge to the bearings. Doing so improves the overall quality of the part by removing a sharp edge.
Regarding claim 8, Edwards as modified above teaches Edwards teaches the pump of claim 7.
Edwards does not explicitly teach wherein the bushing has two slots formed therein at diametrically-opposed locations on the forward end of the slot.
Kotera teaches a magnet pump with a bushing (Fig. 10) that has two slots (element 44’, Fig. 11) formed at diametrically-opposed location on the forward end of the slot (Col. 4, Lines 19-31). 
Kortera further teaches placement of radial grooves (element 44) on the rear end and inner slot/liquid channels (element 43), those slots are formed to provide channels for the liquid so that the liquid can act as a lubricant between the bearing and shaft (Col. 2, Lines 13-28).
Therefore, it would have been obvious to one of ordinary skill before the effective filling date to have modified Edwards with the teachings of Kortera to provide diametrically-opposed slots on the forward end, radially grooves on the rear end and liquid channels on the inner end. Doing so provides a passage for the liquid to act as a lubricant. 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745